DENSON, J.
The complaint in this case when filed contained only one count. By leave of the court the plaintiff amended the complaint by adding a second count. The second count is substantially in the form prescribed by the code, No. 15, page 946, for suit against a common carrier on a bill of lading, with some additional averments made necessary by the suit having been brought against the defendant as a connecting carrier. The demurrer to this count was improperly sustained. McCarthy & Baldwin v. L. & N. R. R. Co., 102 Ala. 193; L. & N. R. R. Co. v. Landers, 135 Ala. 504.
After demurrers were sustained to count two' the complaint was amended by adding count three. The case was tried on counts, one and three. TO' these counts the defendant plead the general issue and two special pleas numbered 3 and 4.- The plaintiff demurred to the special pleas, the court sustained the demurrers, the defendant, amended the pleas and the court then overruled the demurrers.
Count three as originally written sought to set up contributory negligence on the part of the plaintiff, in that the goods were improperly loaded on the car of the initial carrier by the plaintiff or his agent. That, under contracts of carriage such as are averred in the *482first and second counts of the complaint, contributory negligence, on the part of the shipper, is not available as a defense, ha.s. been fully and clearly settled by this court. McCarthy & Baldwin v. L. & N. R. R. Co., 102 Ala. 193.
The defendant’s amendment to plea 3 was made, by adding at the end of it, these words, “and said household goods were not injured or damaged while in the possession of this defendant.” After this amendment the demurrers were refiled and the court overruled them. The plea is substantially the same as plea numbered 6 wliicfi was filed in the case last above cited, and in making the amendment, it must have been intended by the pleader, to relieve the plea of the criticism made by this court on that plea, and to negative all negligence on the part of the defendant in relation to the holding and carriage of the goods. The amendment is repugnant to' and inconsistent with the admission of defendant’s negligence implied in the allegation that plaintiff’s negligence contributed to the injury. However, the amendment to the plea within itself, presented a defense to the plaintiff’s cause of action- The defendant being the discharging or delivering carrier was liable only for injuries to the property occurring oh its own line or while in its possession. — Montgomery & West Point R. R. Co. v. Moore, 51 Ala. 394;Mobile & Girard R. R. Co. v. Copeland, 63 Ala. 219; Montgomery & Eufaula Ry. Co. v. Culver, 75 Ala. 587; K. C. M. & B. R. R. Co. v. Foster, 134 Ala. 244.
The plea avers that the goods were not damaged or injured while in the possession, of the defendant. Proof of this averment would have acquitted defendant of liability. It being true that the amendment within itself presented a good defense, the plaintiff may have gotten rid of the objectionable features of the plea, by motion to strike the immaterial part of it. — Bain v. Wells, 107 Ala. 562; Ansley v. Bank of Piedmont, 113 Ala. 467.
Furthermore, the plea attempted to set up two defenses, and to make the defense under the plea effectual, it ■was incumbent on the defendant to sustain the truth of both these defenses, set up and connected as they were •in one plea, and if one defense was good, but could not *483avail the defendant without proof also of the immaterial defense, this was no detriment to the plaintiff. — King v. Peoples Bank, 127 Ala. 266; Bienville W. S. Co. v. The City of Mobile, 125 Ala. 178. We think there was no error in overruling the demurrer as made, to plea three as amended. Moreover, the proof without conflict showed that the goods were properly loaded. — Mizzell v. Southern Ry. Co., 132 Ala. 504.
Plea four as amended, was not subject to demurrer upon the grounds assigned to it, and the court committed no error in overruling the demurrer to that plea.. — McCarthy & Baldwin v. L. & N. R. R. Co., supra.
'The evidence without conflict showed that the plaintiff, William D. Walter, delivered to the New York Central & Hudson River Railroad Company, a common 'carrier of goods, a.t Syracuse, New York, a car load lot of household goods to be carried to Ensley, Alabama, and there to be delivered to the plaintiff for a reward. That the goods were in good condition when they were delivered to said carrier; that they Avere properly packed and properly loaded on the car at Syracuse by the plaintiff; that the car was then closed and sealed by the NeAV York Central & Hudson River Railroad Company. That said company issued to plaintiff a through bill of lading for said car load of goods, to Ensley, Alabama, that the plaintiff Avas the consignee. In the bill of lading is contained the usual stipulation limiting the liability of each connecting carrier to loss Avhich may occur on its OAvn line. It Avas conceded that the defendant, Alabama Great Southern Railroad Company, was a. connecting carrier en route from Syracuse to Ensley, and that the car of goods involved in this suit passed over its line en route to Ensley. One contention of the plaintiff in the court beloAv Avas that the defendant, Alabama Great Southern Railroad Company, Avas the discharging or delivering carrier, and that the goods were delivered by the defendant to plaintiff at Ensley. The defendant in respect to this contention of plaintiff insisted that it delivered the goods to the Southern Raihvay Company at Birmingham, Alabama, and that it was only an intermediate carrier. The 8th assignment of error presents *484for consideration the propriety of the action of the city court in giving the general affirmative charge requested by the defendant in 'writing.
One of the questions to be considered in connection with this assignment of error is, was there any evidence from which the jury might reasonably have inferred that the defendant Alabama Great Southern Railroad Company, was the discharging or delivering carrier? We have carefully considered the evidence bearing upon this point as set out in the record, and our conclusion is that there Avas ample eAddence from which the jury might have been warranted in drawing the conclusion, and Ave may add that, it is questionable whether any other inference would be a reasonable one. At least the court Avas not Avarranted in giving the charge requested, upon the theory that the evidence did not warrant the submission of this question to the jury. The trial Avas had before the case of L. & N. R. R. Co. v. Landers, 135 Ala. 504, which overruled the case of N. C. & St. L. R. Co. v. Parker, 123 Ala. 683, had been decided, and Ave presume the trial court Avas influenced in its rulings by the Parker case.
It is well settled that where there are connecting carriers, as in the case at bar, in the absence of a special contract, or some relation betAveen them, each connecting carrier is liable only for a. loss or injury on its line. In the case .here, we have seen that the contract stipulates that the liability of each line is limited to loss or injury occurring on its oaaui line. — K. C. M. & B. R. Co. v. Foster, 134 Ala. 244, and authorities there cited.
If the defendant was the discharging or delivering-carrier, and the goods were in good condition when received by the initial carrier, then upon proof made that, when the goods were delivered to plaintiff, they were in a damaged condition, Avere injured, then it devolved upon the defendant to sIioav the condition of the goods when received by it. In other words, to show that the damage or injury did not occur, Avhile the goods were in its- possession or control as a common carrier. — Montgomery & Eufaula Railway Co. v. Culver, 75 Ala. 587.
*485We do not think that the evidence in the case was sufficient to warrant the court in charging the jury as matter of law, that the defendant- had met the burden which rested upon it as a delivering or discharging carrier. The action of the court in giving .the affirmative charge for the defendant was erroneous.
The evidence showed that the plaintiff was a married man, that the goods were household goods and were used by plaintiff and his wife jointly, prior to the time of shipment, in their house, at Syracuse, New York; that the plaintiff and his wife was moving to- Ensley, Alabama, where the goods were shipped, and the goods were shipped to be used at Ensley by them jointly; that a part of the goods belonged to the plaintiff in person and that the articles of 'said goods that belonged to the plaintiff in person.were damaged between the time of shipment and the time of delivery to him at Ensley in an amount between one hundred and twenty-five and one hundred and fifty dollars; that a part, of the remainder of said goods had been bought by the wife with money that had been given: to her by her husband and that they were bought for use in their house, and the rest of the goods the wife acquired independently of the husband and owned them before the marriage.
In the case of Southern Express Company v. Armstead, 50 Ala. 350, the question as to the right of a consignee,, who was not the absolute owner of the property, to maintain a suit against the carrier arose, and the court held that; “The consignee of goods has a right to sue for their loss by the carrier, notwithstanding another party may be the owner of them. The obligation is to deliver to him. Generally, the property vests in him by mere delivery to the carrier. Although the absolute or general owner of personal property may support an action for an injury thereto, if .he have the right of immediate possession, this does not- necessarily divest the right of the consignee to sue, notwithstanding he has never had the actual possession.”
Judge Sommerville, speaking for the court, in the case of Robinson & Ledyard v. Pogue & Son, 86 Ala. 257, said: “It is commonly held, that the consignee in a bill of la*486ding, where there is no reservation of title by the consignor, has vested in him such a property' in the goods as to authorize him to sue the carrier, in his own name, for their injury, loss or recovery, in trover, detinue, or other appropriatie action.” In the case last cited, the case in 50th Alabama, above quoted from, is cited as authority.
There is nothing decided in the case of Capehart et al. v. Furman Farm Improvement Co., 103 Ala. 671 and L. & N. R. R. Co. v. Allgood, 113 Ala. 163, when applied to the facts of the case in hand, that conflicts with the principle above announced.
We think charges 2 and 3 requested by plaintiff are open to the criticism, that it Avas assumed in each of them, that all of the goods were damaged or injured, and for this reason there was no error in their refusal.
There was no error in the refusal of the court to give charge numbered 1, requested by the plaintiff.
Charge numbered 4, requested by the plaintiff pretermits any inquiry as to whether the injury to the goods occurred on defendant’s line, or Avhile in defendant’s possession as a carrier, and for this reason, if for no' other, its refusal was correct.
For the errors pointed out, the judgment of the city-court. must be reversed.
Reversed and remanded.
McClellan, C. J., Haralson and Doavoell, J. J., concurring,